Title: To John Adams from C. W. F. Dumas, 10 March 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 10e. Mars 1781

J’ai porté ce matin vos divers paquets, en commençant, selon vos ordres, par le Pt. de L. h. P——. Sur les questions qu’il m’a faites, d’où elle venoit? Quel en étoit le contenu? &c. Je vous ai nommé, ainsi que le lieu actuel de votre séjour, et votre qualité de Minre. Plénipe. des Etats-Unis en Europe: J’ai dit le contenu en substance: et je lui ai laissé mon nom sur une Carte, et ma demeure. Quant aux trois Mines. du Nord, comme c’est aujourd’hui leur jour de Courier, je n’ai pu être admis que chez celui de Danemarc, qui m’a chargé de vous assurer, Monsieur, qu’il enverra votre Lettre à sa Cour. J’ai laissé aux deux autres, avec une Carte, celles qui étoient pour eux. Mr. le D. De la V—— m’a dit qu’il vous répondroit. J’envoie ce soir à notre Ami celle qui lui est destinée. J’ai l’honneur d’être avec un respect sincere, Monsieur Votre très-humble & très-obéissant serviteur

Dumas

